Leon Oscar Ramirez, Jr.,
                                                                      Individually, and Jesus M.
                                                                      Dominguez, as Guardian of
                                                                        the Estate of Minerva
                                                                       Clementina Ramirez, an
                                                                           Incapacitated /s

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 13, 2015

                                       No. 04-15-00487-CV

                               CONOCOPHILLIPS COMPANY,
                                      Appellant

                                                 v.

Leon Oscar RAMIREZ, Jr., Individually, and Jesus M. Dominguez, as Guardian of the Estate of
                Minerva Clementina Ramirez, an Incapacitated Person,
                                        Appellees

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 7,637
                           Honorable Jose A. Lopez, Judge Presiding

                                          ORDER
         On September 16, 2015, we ordered Zapata County District Clerk Dora Martinez
Castañon to, on or before September 28, 2015, either: (1) electronically file the clerk’s record; or
(2) file a written request to file the record in paper form detailing the reason the record cannot be
filed electronically and the actions being taken to ensure that future clerk’s records will be
electronically filed. In our order, we noted that “[e]ffective January 1, 2014, all clerk’s records
must be filed electronically unless this court grants permission to file the record in paper form.
TEX. R. APP. P. Appx. C.”
         On October 9, 2015, we received a response from the District Clerk representing to this
Court that the District Clerk expects “case management and scanners to work in conjunction with
e-filing” to be in place by early November 2015. We construe this response as a motion for
extension of time to file the electronic record.
         In light of the response, and the Supreme Court of Texas’s e-filing mandate, we ORDER
Zapata County District Clerk Dora Martinez Castañon to, on or before November 10, 2015,
electronically file the clerk’s record.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court